Citation Nr: 9928715	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  95-36 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel







INTRODUCTION

The veteran had active military service from August 1964 to 
November 1967.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a July 1995 rating decision, in 
which the RO denied the veteran's claim of service connection 
for schizophrenia.  The veteran filed an NOD that same month, 
and an SOC was issued by the RO in August 1995.  The veteran 
filed a substantive appeal in October 1995.  Supplemental 
statements of the case (SSOC) were issued in January 1996, 
August 1997, July 1998, and November 1998.  


FINDINGS OF FACT


1. The veteran's first documented manifestation and diagnosis 
of schizophrenia was in 1974, seven years after his 
separation from active service.  

2. On VA examination in January 1998, the examiner opined 
that, in reviewing the veteran's claims file, he could not 
find evidence that the veteran had suffered from any form 
of psychosis in service, and the examiner did not believe 
that the veteran's schizophrenia had developed before 
1973.  

3. The veteran's contention that his schizophrenia had its 
onset during service, or within the presumptive one-year 
period immediately following service, is not supported by 
any medical evidence that would render the claim for 
service connection for that disability plausible under the 
law.

CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for schizophrenia.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's available service medical records 
reflects no finding or diagnosis of schizophrenia.  An 
enlistment medical examination in August 1964 did not reveal 
any abnormal psychiatric findings.  In March 1967, the 
veteran underwent a psychiatric evaluation.  The examiner 
noted that the veteran had received a general court-martial 
for being AWOL (absent without leave) and aggravated assault, 
as well as five Article-15's (non-judicial punishment) for 
being AWOL and for failure to repair.  Upon clinical 
evaluation, there was no evidence of delusions, 
hallucinations, or other symptoms of overt psychosis.  There 
were no gross defects of orientation, intelligence, or 
judgment.  The examiner's diagnosis was immature personality 
disorder, manifested chiefly by limited tolerance for 
frustration and poor impulse control.  It was noted, in 
addition, that further rehabilitative efforts would probably 
be effective in retaining the veteran until he completed his 
tour of duty.  

That same month, March 1967, the veteran underwent a medical 
examination for purposes of administrative separation from 
active service.  In a Report of Medical History, he noted 
problems with depression and/or excessive worry since being 
incarcerated in a military jail.  On clinical evaluation, the 
veteran was noted to suffer from immature personality 
disorder, with no other abnormalities reported.  

In October 1977, the veteran filed a claim for non-service-
connected disability pension, for schizophrenia.  That same 
month, the RO received medical records from St. Elizabeth's 
Hospital, dated from September 1974 to October 1977.  These 
records noted the veteran's treatment for paranoid 
schizophrenia.  In particular, a treatment record, dated in 
September 1974, noted the veteran had first been admitted to 
St. Elizabeth's Hospital in March 1973 after being detained 
by police following a display of bizarre behavior.  He was 
diagnosed with hysterical neurosis, dissociative type.  The 
veteran was subsequently readmitted to St. Elizabeth's in May 
1974, and was diagnosed with schizophrenia, paranoid type.  

Additional medical records received from St. Elizabeth's 
Hospital, the National Institute of Mental Health, and the VA 
medical center (VAMC) in Perry Point, dated from October 1980 
to April 1992, noted treatment for paranoid schizophrenia, 
hypertension, cardiac-related problems, right ankle pain, and 
a history of drug abuse.  

In June 1993, the veteran was medically examined for VA 
purposes.  The examiner noted that the veteran had apparently 
had no psychiatric problems in service but in 1972 had become 
psychotic and was hospitalized.  The veteran reported that he 
had been treated on and off at St. Elizabeth's Hospital for 
20 years, and was receiving Prolixin shots.  In addition, the 
veteran reported receiving Social Security Administration 
(SSA) disability benefits since 1990.  On clinical 
evaluation, the examiner noted that the veteran heard voices 
and was paranoid, and the examiner found him to be psychotic.  
The examiner's diagnosis was chronic paranoid schizophrenia, 
very severe in spite of medication.  

In August 1993, the veteran was granted a permanent and total 
disability rating for pension purposes, effective from 
September 1991, based primarily upon the assignment of a 70 
percent rating for non-service-connected chronic paranoid 
schizophrenia.  In July 1994, the veteran submitted a VA Form 
21-4138 (Statement in Support of Claim) to the RO, filing a 
claim of service connection for schizophrenia.  

The following month, the RO received VAMC Perry Point medical 
records, dated from December 1993 to August 1994.  These 
records noted the veteran's treatment for schizophrenia.  In 
February 1995, the RO received VAMC Perry Point and Union 
Hospital medical records, dated from May 1994 to January 
1995.  These records noted clinical findings indicative of 
schizophrenia, hypertension, low back pain, and pulmonary 
edema.   

In July 1995, the RO denied the veteran's claim of service 
connection for schizophrenia.  In a subsequently filed VA 
Form 9 (Appeal to the Board of Veterans' Appeals), dated in 
October 1995, the veteran reported that he had been treated 
in service for a psychiatric condition and depression, and he 
said he felt these had led to the onset of his schizophrenia.  

Also in October 1995, the RO received VAMC Perry Point 
medical records, some duplicative, dated from December 1993 
to September 1995.  These records reflected the veteran's 
treatment, in particular, for schizophrenia, leg pain, 
hypertension, and degenerative joint disease of the right 
ankle.  

That same month, the veteran submitted a statement to the RO, 
in which he reported that, while on active duty in Munich, 
Germany, he had been given Thorazine for a nervous condition, 
and was again prescribed Thorazine four years later.  He also 
reported that he would need to take Thorazine for the rest of 
his life.  In November 1996, the RO received medical records 
from Patricia Greve, M.D., dated in October 1996.  These 
records noted that the veteran suffered from a number of 
disorders, including congestive heart failure, coronary 
artery disease, and hypertension.  Dr. Greve also noted that 
the veteran was unemployable.  

In January 1997, the RO received medical records from Union 
Hospital, dated from January 1995 to December 1996.  These 
records noted findings and treatment for shortness of breath, 
congestive heart failure, hypertension, drug abuse, pulmonary 
edema, headaches, and schizophrenia, in addition to noting a 
history of bipolar disorder.  

Thereafter, in March 1998, the RO received VAMC Perry Point 
medical records, many of which were duplicative, dated from 
December 1993 to February 1998.  These records noted findings 
and treatment for a number of disorders including 
schizophrenia, hypertension, drug abuse, and cardiac heart 
failure.  

In January 1998, the veteran again underwent VA medical 
examination.  The examiner noted that the veteran was taking 
the anti-psychotic medication Prolixin, and had been treated 
for schizophrenia since 1973.  The veteran reported hearing 
voices daily, and frequently thought he was being followed.  
On clinical evaluation, the veteran was noted to have a 
marked thought disorder, as well as delusions and 
hallucinations.  The examiner's diagnosis was paranoid 
schizophrenia.  The examiner also noted that he had studied 
the veteran's claims file in detail, and could not find any 
evidence that the veteran had suffered from any form of 
psychosis while in service, or that his schizophrenia had 
begun anytime prior to 1973.  

In August 1998, the RO received VAMC Perry Point discharge 
summaries, dated in July and August 1998.  The summaries 
included discharge diagnoses of paranoid schizophrenia, in 
addition to multiple cardiovascular-related problems.  

II.  Analysis

The present appeal arises from an original claim for service 
connection and, therefore, the Board's threshold question 
must be whether the veteran has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S.Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals prior to March 1, 
1999), which made clear that it would be error for the Board 
to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  See also 
Morton v. West, 12 Vet.App. 477, 480 (1999).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of: (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  The law provides that a veteran shall be 
presumed to have been in sound condition at the time of 
acceptance for service, except for defects noted at that time 
or where clear and unmistakable evidence demonstrates that 
the disability or disease existed prior to service and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 
West 1991; 38 C.F.R. § 3.304(b) (1998).  Moreover, in the 
case of a psychosis, such as schizophrenia, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

After a review of the evidence and applicable regulations, 
the Board finds that the veteran's claim for service 
connection for schizophrenia is not well grounded.  In 
reaching this conclusion, we note that the veteran's service 
medical records do not reflect any findings or diagnoses of 
schizophrenia or any other type of psychotic disorder.  A 
psychiatric evaluation of the veteran, in March 1967, 
revealed no finding of psychotic symptomatology, but did note 
that the veteran suffered from immature personality disorder.  
During a separation medical examination that same month, the 
veteran was noted to suffer from immature personality 
disorder, and no other psychiatric abnormalities were 
reported.

The Board would emphasize that the Court has held that 
38 C.F.R. § 3.303(c), which provides, in pertinent part, that 
a personality disorder is not a disease or injury within the 
meaning of legislation applicable to service connection, is a 
valid regulation.  See Winn v. Brown, 8 Vet.App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997).  
Furthermore, in January 1998, a VA examiner opined that the 
evidence of record did not reflect that the veteran suffered 
from schizophrenia in service or any time prior to 1973.  
Therefore, the Board concludes, based upon the record before 
us, that schizophrenia was not manifested in service.  

We also note that the record documents the veteran's initial 
diagnosis of paranoid schizophrenia in 1974.  This was more 
than one year after the veteran's separation from active 
service in November 1967, which therefore does not allow for 
presumptive service connection of the veteran's mental 
illness under 38 C.F.R. §§ 3.307 and 3.309, or their 
underlying statutes.  

The Board is also cognizant that the service medical records 
(SMR's) contained in the veteran's claims file were submitted 
by the veteran when he filed a claim for service connection 
for schizophrenia in July 1994.  We note that it does not 
appear the RO ever requested the veteran's SMR's from the 
National Personnel Records Center (NPRC) in St. Louis.  The 
Court has held, "[p]art of the Secretary's obligation is to 
review a complete record."  Baker v. West, 11 Vet.App. 163, 
169 (1998).  While there is no way to ascertain whether the 
veteran's submitted SMR's do or do not represent a complete 
record of his medical treatment in service, they do, in 
particular, reflect an entrance medical examination, a 
psychiatric evaluation, and a separation medical examination.  
As discussed above, those particular SMR's do not reveal any 
findings or diagnoses in service which showed schizophrenia, 
nor did the psychiatric evaluation of the veteran reveal any 
prior history of schizophrenia or related symptomatology.  

Furthermore, the veteran has not claimed that he was ever 
diagnosed in service with schizophrenia, but has reported 
that he suffered from a psychiatric condition and depression, 
which he felt had led to his post-service development of the 
disease.  Thus the Board finds, given the nature and 
relevancy of those available SMR's, that the record before us 
is complete, and to remand for the RO to request the 
veteran's SMR's from the NPRC would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet.App. 203 (1999) (en 
banc); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  

The veteran has been very specific in asserting that his 
schizophrenia was a result of his active service.  While the 
Board does not doubt the sincerity of the veteran's 
contentions in this regard, and his belief that he suffers 
from a service-related disability, our decision must be based 
on competent medical testimony or documentation.  In a claim 
of service connection, this generally means that medical 
evidence must establish that a current disability exists, and 
that the disability is related to a period of active military 
service.  Competent medical evidence has not been presented 
establishing that the veteran's schizophrenia is service-
related.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998); Rabideau v. Derwinski, Montgomery v. Brown, 
both supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998), citing Espiritu, supra.  
See also Carbino v. Gober, 10 Vet.App. 507, 510 (1997); aff'd 
sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); 
Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for schizophrenia regardless of the fact that he 
currently is not shown to be suffering from a disability that 
may be service-connected.  Such evidence would need to show, 
through competent medical evidence, a current disability or 
disabilities, and that such disability, "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998); Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Morton, supra; 
Boeck v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 
Vet.App. 136 (1994).  Accordingly, as a claim that is not 
well grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claim for service 
connection for schizophrenia must be denied.  See Epps v. 
Gober, supra.


ORDER

Entitlement to service connection for schizophrenia is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

